442 So.2d 286 (1983)
Keith Kirk TWINN, Appellant,
v.
The STATE of Florida, Appellee.
No. 82-1494.
District Court of Appeal of Florida, Third District.
November 29, 1983.
Bennett H. Brummer, Public Defender, and Beth C. Weitzner, Asst. Public Defender, for appellant.
*287 Jim Smith, Atty. Gen., and Michael J. Neimand, Asst. Atty. Gen., for appellee.
Before BARKDULL, FERGUSON and JORGENSON, JJ.
PER CURIAM.
Keith Twinn offered to sell cocaine to an undercover police officer. Following Twinn's arrest seven clear plastic bags containing a white powder, which later proved not to be cocaine or any other controlled substance, were found on his person.
Twinn was charged with violating the counterfeit controlled substance provision of the Florida Statutes, § 831.31, Fla. Stat. (1981). Twinn argues, and we agree, that it was inappropriate to charge him under section 831.31 rather than section 817.563, Florida Statutes (1981). We accordingly reverse the conviction and remand to the trial court for further proceedings.
Reversed and remanded for further proceedings.